Citation Nr: 1818475	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  10-32 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for memory loss, claimed as residuals of a TBI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1972 to January 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified at a July 2012 Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is of record.

This appeal was previously before the Board in October 2012 and August 2017, at which time it was remanded for additional development.

In this decision, the Board has slightly and more broadly recharacterized the issues on appeal as claims for service connection for memory loss and headaches, claimed as residuals of TBI, so that service connection may also be considered on a direct basis for any non-TBI cause during service.

The issue of to service connection memory loss, claimed as residuals of a TBI, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran's current disability of migraine headaches became manifest during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for headaches have been met.  
38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been diagnosed with headaches.  See March 2017 VA examination report (diagnosing migraine headaches); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).

Additionally, there is evidence supporting a finding that the Veteran sustained a motor vehicle accident and concussion in April 1973, and he competently testified that he experienced headaches in service following that event.

In ascertaining whether there is a link between the in-service events and his current diagnosis, the Board acknowledges that multiple VA opinions determined that the headaches were not caused specifically by the in-service head injury.  However, there is a positive nexus opinion provided by Dr. L. in July 2009 that stated that the Veteran complained of cervical spine complaints "and also frequent headaches" and that the symptoms "are a direct relation to the trauma."

In determining whether the evidence is at least in equipoise as to whether there is a nexus to service, the Board noted that there were some deficiencies with regard to the rationales provided by the VA examiners, and most recently the appeal had been remanded for an opinion on direct service connection in light of the Veteran's unaddressed complaints of longstanding headaches since service.  See Board Hearing Transcript (describing a massive headache that resolved after the accident but then "daily headaches after recovering from the accident . . . they were anywhere from mild to moderate since that time.").  On remand, the VA examiner concluded that the Veteran's headaches are unrelated to any other incident of service, stating simply "His separation forms indicated he was not having [headache]s at the time of discharge."  However, the examiner did not address the Veteran's lay statements of longstanding headaches before his migraine diagnosis in 2007 in coming to this conclusion, much less the evidence the Board noted in the remand that the Veteran reported seeing Dr. J. for migraines prior to service but is presumed to have entered service in sound condition under 38 U.S.C. §1111.  

Based on the inadequacies of the VA opinions, the Board finds that the lay evidence of longstanding headaches since service, along with the June 2009 private medical opinion regarding the etiology of his symptoms, is sufficient to establish a nexus to service.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Inasmuch as the Veteran has testified to continued problems since service, which he indicates started mildly and then worsened over the years until he formally sought treatment for migraines, the evidence sufficiently demonstrates both a current disability and a nexus to service for this diagnosis, regardless of whether the head trauma was the direct cause of the headaches.

Given the diagnosis rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for headaches.  As such, this claim is granted.


ORDER

Service connection for migraine headaches is granted.


REMAND

With regard to the Veteran's claim for service connection for memory loss, there was conflicting evidence on whether the Veteran had a current disorder manifested by memory loss during the appeal period based upon the opinion of the March 2017 VA examiner that the Veteran "had mild amnesia about the accident but no memory loss."  Because this opinion was internally inconsistent with the same VA's opinion that his "memory loss" was "not like the memory loss from trauma," the Board most recently remanded this issue in August 2017 for a new, adequate examination to ascertain whether he demonstrated memory loss and/or amnesia throughout the appeal period.  

In the procured August 2017 opinion, the reviewing VA examiner stated, "His memory loss was not caused by trauma.  Clinically this would be a different type.  I don't have other neuro dx that would manifest these sx from service activities."  Thus, it appears that the VA examiner found that memory loss had been demonstrated.  However, the negative nexus opinion accompanying this finding is conclusory; it cites no facts or evidence relied upon to form the basis of this opinion, such that the Board would be able to assess its probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion regarding the nature and etiology of the Veteran's complaints of memory loss.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The relevant records in the Veteran's electronic claims file must be made available to the reviewing examiner.

The VA examiner is requested to provide an opinion as to whether the currently reported memory loss is at least as likely as not (a probability of 50 percent or greater) related to any event or incident in service, including his motor vehicle accident and concussion in April 1973.  The opinion must be supported by a rationale that references the Veteran's memory loss complaints and other relevant evidence of record that is used to form the basis of the opinion as appropriate.

2.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


